
	

113 S2381 IS: Flood Insurance Market Parity and Modernization Act of 2014
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2381
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2014
			Mr. Heller (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To clarify that any private flood insurance policy accepted by a State shall satisfy the mandatory
			 purchase requirement under the Flood Disaster Protection Act of 1973.
	
	
		1.
			Short titleThis Act may be cited as the Flood Insurance Market Parity and Modernization Act of 2014.2.Authority of States to
			 regulate private flood insurance
			Paragraph (7) of section 102(b) of the Flood Disaster Protection Act of
			 1973 (42 U.S.C. 4012a(b)(7)) is amended to read as follows:
			
					(7)
					Private flood insurance defined
					In this subsection, the term private flood insurance means an insurance policy that—
					(A)provides flood insurance coverage;(B)is issued by an insurance company that is—(i)licensed, admitted, or otherwise approved to engage in the business of insurance in the State or
			 jurisdiction in which the insured building is located, by the insurance
			 regulator of that State or jurisdiction; or(ii)eligible as a nonadmitted insurer to provide insurance in the State or jurisdiction where the
			 property to be insured is located, in accordance with sections 521 through
			 527 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (15
			 U.S.C. 8201 through 8206); and(C)is issued by an insurance company that is not otherwise disapproved as a surplus lines insurer by
			 the insurance regulator of the State or jurisdiction where the property to
			 be insured is located..
		
